Exhibit 10.22

FIRST AMENDMENT TO THE

AMENDED AND RESTATED EXECUTIVE AGREEMENT

 

This First Amendment to the Amended and Restated Executive Agreement (the
"Amendment") is effective as of April 27, 2020 (the “Effective Date”) and amends
that certain Amended and Restated  Executive Agreement effective as of March 5,
2018 (the “Agreement”) between Huttig Building Products, Inc., a Delaware
corporation (the "Company"), and Robert Furio (the "Executive"). All capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Agreement.

 

WHEREAS, as a result of the COVID-19 pandemic, the Company is experiencing
disruptions to the business and is undertaking cost containment measures to
mitigate the impact of the pandemic on the Company’s financial position; and

 

WHEREAS, the Company is temporarily imposing a 20% pay cut to the base salary
compensation for members of the executive management team; and

 

WHEREAS, the Board of Directors is also receiving a 20% pay cut to their annual
cash compensation; and

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto agree that the Agreement is amended as follows:

 

1.

Temporary Base Salary Reduction. Paragraph 3(a)(i) of the Agreement is hereby
amended so that, effective for pay periods beginning on and after April 27,
2020, the Executive’s annual base salary of Four Hundred Fifty Thousand Dollars
($450,000.00) (the “Original Base Salary”) shall be temporarily reduced by 20%
to an annual base salary of Three Hundred Sixty Thousand Dollars ($360,000.00)
(the “Reduced Base Salary”). The Reduced Base Salary shall remain in effect
until restored to the Original Base Salary or such other amount in excess of the
Reduced Base Salary by action of the Board.

2.No Effect on Severance Payments. Notwithstanding the foregoing, the
Executive’s Original Base Salary (or such higher base salary as may be in effect
from time to time pursuant to action of the Board) shall be deemed to be his
base salary for the purposes of the calculation of any Severance Payment payable
to the Executive pursuant to Paragraph 4 of the Agreement or any termination
payment payable to the Executive pursuant to Paragraph 4 of the Agreement; that
is, any such calculation shall be made without regard to the salary reduction
set forth in Section 1 of this Amendment and the Original Base Salary as defined
herein shall apply.

3.No Other Changes; Execution in Counterparts. Except as specifically modified
by this Amendment, all of the terms and conditions of the Agreement shall
continue in full force and effect. This Amendment may be executed via .pdf and
in counterparts, each of which shall be deemed an original, but of which shall
constitute one and the same instrument.

[signature page next]

--------------------------------------------------------------------------------

 

Accept and agreed as of the Effective Date set forth above.

 

 

            This First Amendment to the Amended and Restated Executive Agreement
(the "Amendment") is effective as of April 27, 2020 (the “Effective Date”) and
amends that certain Amended and Restated  Executive Agreement effective as of
March 5, 2018 (the “Agreement”) between Huttig Building Products, Inc., a
Delaware corporation (the "Company"), and Robert Furio (the "Executive"). All
capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

 

            WHEREAS, as a result of the COVID-19 pandemic, the Company is
experiencing disruptions to the business and is undertaking cost containment
measures to mitigate the impact of the pandemic on the Company’s financial
position; and

 

            WHEREAS, the Company is temporarily imposing a 20% pay cut to the
base salary compensation for members of the executive management team; and

 

            WHEREAS, the Board of Directors is also receiving a 20% pay cut to
their annual cash compensation; and

 

            NOW, THEREFORE, in consideration of the mutual covenants set forth
in this Agreement, the parties hereto agree that the Agreement is amended as
follows:

 

1.1.            Temporary Base Salary Reduction. Paragraph 3(a)(i) of the
Agreement is hereby amended so that, effective for pay periods beginning on and
after April 27, 2020, the Executive’s annual base salary of Four Hundred Fifty
Thousand Dollars ($450,000.00) (the “Original Base Salary”) shall be temporarily
reduced by 20% to an annual base salary of Three Hundred Sixty Thousand Dollars
($360,000.00) (the “Reduced Base Salary”). The Reduced Base Salary shall remain
in effect until restored to the Original Base Salary or such other amount in
excess of the Reduced Base Salary by action of the Board.

2.            No Effect on Severance Payments. Notwithstanding the foregoing,
the Executive’s Original Base Salary (or such higher base salary as may be in
effect from time to time pursuant to action of the Board) shall be deemed to be
his base salary for the purposes of the calculation of any Severance Payment
payable to the Executive pursuant to Paragraph 4 of the Agreement or any
termination payment payable to the Executive pursuant to Paragraph 4 of the
Agreement; that is, any such calculation shall be made without regard to the
salary reduction set forth in Section 1 of this Amendment and the Original Base
Salary as defined herein shall apply.

3.            No Other Changes; Execution in Counterparts. Except as
specifically modified by this Amendment, all of the terms and conditions of the
Agreement shall continue in full force and effect. This Amendment may be
executed via .pdf and in counterparts, each of which shall be deemed an
original, but of which shall constitute one and the same instrument.

[signature page next]

 

Accept and agreed as of the Effective Date set forth above.

- 2 -

--------------------------------------------------------------------------------

 

 

HUTTIG BUILDING PRODUCTS, INC.

 

 

By: /s/ Jon P. Vrabely                                        

 

 

By: /s/ Jon P. Vrabely

Name:  Jon P. Vrabely

Title:   President & CEO

 

 

 

EXECUTIVE:

 

/s/ Robert Furio                                                

Robert Furio

 

/s/ Robert Furio

Robert Furio

 

- 3 -